IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN PETER SANFILIPPO,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-2066

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 15, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Tiffany Gatesh Fearing, Esq., Suncoast Legal Group, P.L., Spring Hill, for
Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.